Per Curiam.
1. This case falls within the rule that the first grant of a new trial, whether based upon general or special grounds, will not be disturbed by this court unless the verdict was required by the evidence. Watson v. Equitable Mortgage Co., 112 Ga. 253 (37 S. E. 363).
2. The superior court is a court of record, and a motion to set aside a judgment must be in writing. The court did not err in refusing, on an oral motion, to vacate the judgment granting a new trial.

■Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.